Exhibit 10.1

Symmetricom, Inc.

July 17, 2009

David Cote

[address redacted]

Dear Dave:

On behalf of the Board of Directors (the “Board”) of Symmetricom, Inc. (the
“Company”), it is our pleasure to offer you the position of Chief Executive
Officer of the Company. The terms of our offer and the benefits provided by the
Company are as follows:

1. You will report to the Board, which will nominate and appoint you to the
Board following the date you start your employment with the Company (the “Start
Date”). During your employment, you shall comply with and be bound by the
Company’s operating policies, procedures and practices from time to time in
effect during your employment, and you shall devote your full business time to
your duties and responsibilities to the Company.

2. Your annual base salary will be $450,000 per year, and your base salary will
be paid in accordance with the Company’s normal payroll practices. In addition,
for the 2010 fiscal year, you will have the opportunity to earn an annual target
bonus (the “Annual Bonus”) in an amount equal to 100% of your base salary based
upon your achievement of performance goals to be mutually determined by you and
the Board within 45 days after your Start Date. The exact amount of the Annual
Bonus which is earned will be determined by the Board or its Compensation
Committee subject to the terms of such bonus plans as the Company may adopt from
time-to-time. Your cash compensation and Annual Bonus for subsequent fiscal
years will be subject to annual review by the Compensation Committee of the
Board.

3. Subject to the approval of the Board or its Compensation Committee, as soon
as practicable following your Start Date, you will be granted an option to
purchase 900,000 shares of the Company’s common stock pursuant to the Company’s
2006 Incentive Award Plan (the “Plan”) at an exercise price per share equal to
the fair market value of a share of the Company’s common stock on the grant
date, as determined in accordance with the Plan (the “Option”). The shares
subject to the Option will vest over four years, with 1/4 of the shares vesting
one year after your Start Date and the remaining shares vesting in monthly
increments over the succeeding three years, subject to your continued service
with the Company. The Option will be subject to the terms and conditions of the
Plan and except as otherwise described in this letter, the Company’s standard
form of stock option agreement, which you will be required to sign as a
condition of receiving the Option.

4. Subject to the discretion of the Board or its Compensation Committee, you
shall be eligible to receive additional equity awards, from time to time in the
future, on such terms and subject to such conditions as the Board or its
Compensation Committee shall determine as of the date of any such grant.



--------------------------------------------------------------------------------

5. You will be eligible to participate in the Company’s group welfare and
retirement benefit plans, as well as the Company’s deferred compensation plan,
in accordance with the Company’s plans or policies as in effect from time to
time and the rules established for individual participation in any such plan and
under applicable law. You will be eligible for vacation and sick leave in
accordance with the Company’s policies in effect during the term of your
employment.

6. Upon termination of your employment with the Company for any reason, you will
receive payment for all unpaid salary and vacation accrued to the date of your
termination of employment and your benefits will be continued under the
Company’s then existing benefit plans and policies as provided under the terms
of such plans and policies and as required by applicable law. Under certain
circumstances, you will also be entitled to receive separation benefits as set
forth below, but you will not be entitled to any other compensation, award or
damages with respect to your employment or termination; in addition, the
benefits described in subsections B and C below shall be provided only to the
extent that your termination of employment with the Company constitutes a
separation from service within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations promulgated
thereunder, including Treasury Regulation Section 1.409A-1(h) (“Separation from
Service”). A full unilateral release in favor of the Company and its directors,
officers and other related persons and an agreement not to solicit employees of
the Company for a period of one year following termination, each in the form
provided by the Company, must be executed by you (or your estate or
beneficiaries) and become irrevocable within 60 days following your termination
date in order to receive any separation benefits described in subsections B and
C below; provided, however, you will not be required to release any right to
indemnification that you may have under applicable law, the Company’s bylaws or
any indemnity agreement between you and the Company.

A. In the event of your voluntary termination or termination for Cause (as
defined below) or your termination due to death or disability, you will not be
entitled to any cash severance benefits or additional vesting of shares subject
to the Option or any other equity-based award held by you (“Equity Awards”).

B. In the event your employment is terminated without Cause prior to or more
than twelve months after a Change of Control (as defined below), you shall be
entitled to cash severance (at the rate of your then current annual base salary)
and Company payment of your COBRA insurance premiums (if you elect COBRA
coverage), less applicable deductions and withholdings and in accordance with
the Company’s normal payroll practices, for nine months following your
termination; provided your right to receive COBRA insurance premiums shall
terminate upon your commencement of full-time employment or consulting with
another company (which you shall promptly notify the Company of).

C. In the event (i) there is a Change of Control (as defined below), and
(ii) your employment is terminated without Cause or you resign for Good Reason
(as defined below) within twelve months thereafter, then in lieu of the
separation benefits described in paragraph B above, you shall be entitled to
(x) cash severance (at the rate of your then current annual base salary) and
Company payment of your COBRA insurance premiums (if you elect COBRA

 

2



--------------------------------------------------------------------------------

coverage), less applicable deductions and withholdings and in accordance with
the Company’s normal payroll practices, for twelve months following your
termination, provided your right to receive COBRA insurance premiums shall
terminate upon your commencement of full-time employment or consulting with
another company (which you shall promptly notify the combined company of),
(y) an additional cash severance amount equal to the target Annual Bonus for the
fiscal year in which the termination of employment occurs, less applicable
deductions and withholdings and which shall be paid in installments in
accordance with the Company’s normal payroll practices over the twelve months
following your termination, and (z) accelerated vesting of 50% of the unvested
shares subject to the Option and any other outstanding Equity Award granted to
you which vests based solely on your continued employment or service, if your
termination of employment occurs within one year after your Start Date;
provided, however, that if your termination of employment occurs on or after the
first anniversary of your Start Date and prior to the second anniversary of your
Start Date, the percentage of such unvested shares to be accelerated shall be
75%, and if your termination of employment occurs on or after the second
anniversary of your Start Date, 100% of such unvested shares shall be
accelerated.

D. “Cause” means your (i) conviction of a felony under the laws of the United
States or any state thereof or any act of fraud, embezzlement or dishonesty,
(ii) breach of fiduciary duties, (iii) material breach of this letter agreement
or any other written agreement with the Company, which breach, if curable, is
not cured within fifteen (15) days following your receipt of written notice from
the Board of Directors alleging such a breach and providing reasonable detail of
the facts and circumstances justifying such allegation of breach, (iv) repeated
failure to diligently perform duties in a reasonable manner pursuant to this
letter agreement or repeated failure to diligently follow the lawful directions
of the Board, or (v) gross negligence or willful misconduct in performance of
duties to the Company.

E. “Change of Control” means the occurrence of any of the following events,
provided that such event constitutes a change in the ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company, as described in Treasury Regulation
Section 1.409A-3(i)(5):

(i) A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% or more of the total voting power represented by
the Company’s then outstanding voting securities;

(ii) The sale or disposition by the Company of all or substantially all of the
Company’s assets;

(iii) A change in the composition of the Board, as a result of which fewer than
a majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i) or (ii) or in connection with an actual or threatened proxy contest relating
to the election of directors of the Company; or

 

3



--------------------------------------------------------------------------------

(iv) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities, without the approval of the
Board.

F. “Good Reason” means your resignation due to one of the following conditions,
which occurs without your consent: (i) a material diminution of your base
compensation, (ii) a material diminution in your authority, duties, or
responsibilities, or (iii) the relocation of your principal place of employment
to a location more than 40 miles from the present location of the Company’s
executive offices. In order to resign for Good Reason, you must provide written
notice to the Company of the existence of the condition within 90 days of the
initial existence of such condition. Upon receipt of such notice of the
condition, the Company will be provided with a period of 30 days during which it
may remedy the condition. If the condition is not remedied within the period
specified in the preceding sentence, you may resign as a result of such
condition specified in the notice, provided that such resignation must occur
within 120 days after the initial existence of such condition.

7. Notwithstanding any provision herein to the contrary, if you are deemed by
the Company at the time of your Separation from Service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the termination benefits to which you are
entitled hereunder is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of your termination benefits
shall not be provided to you prior to the earlier of (a) the expiration of the
six-month period measured from the date of your Separation from Service with the
Company or (b) the date of your death. Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to this paragraph shall be paid in a lump sum to you,
and any remaining payments due hereunder shall be paid as otherwise provided
herein, with all such payments to be subject to all required tax withholding.
For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), your right to
receive any installment payments payable (the “Installment Payments”) shall be
treated as a right to receive a series of separate payments and, accordingly,
each Installment Payment shall at all times be considered a separate and
distinct payment. In addition, to the extent that any reimbursements payable to
you hereunder may be subject to Section 409A of the Code, such amounts shall be
paid to you no later than December 31 of the year following the year in which
the cost was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and your
right to reimbursement will not be subject to liquidation or exchange for
another benefit.

8. In the event that it shall be determined that any payment or other benefit by
the Company to you hereunder, whether paid or payable (the “Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payments shall be payable either (a) in full, or (b) as to such
lesser amount which would result in no portion of such Payments being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by you, on an after-tax basis, of the greatest amount of Payments,
notwithstanding that all

 

4



--------------------------------------------------------------------------------

or some portion of such Payments may be subject to the Excise Tax. To the extent
that any reduction of Payments is required pursuant to this paragraph, the
specific Payments that shall be reduced and the order of such reduction shall be
determined by the Company in its sole discretion. Unless you and the Company
otherwise agree in writing, any determination required under this paragraph
shall be made in writing by the nationally recognized firm of certified public
accountants (the “Accounting Firm”) used by the Company prior to the Change of
Control (or, if such Accounting Firm declines to serve, the Accounting Firm
shall be a nationally recognized firm of certified public accountants selected
by the Company), whose determination shall be conclusive and binding upon you
and the Company for all purposes. For purposes of making the calculations
required by this paragraph, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. You and the Company shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make their
determination under this paragraph. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this paragraph.

9. As an employee of the Company you will have access to certain Company
confidential information and you may, during the course of your employment,
develop certain information or inventions which will be the property of the
Company. To protect the interests of the Company, you will need to sign the
Company’s standard employee confidentiality agreement as a condition of your
employment. We wish to impress upon you that we do not wish you to bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to your former employers.

10. While we look forward to a long and profitable relationship, should you
decide to accept our offer, you will be an at-will employee of the Company,
which means the employment relationship can be terminated by either of us for
any reason at any time. Any statements or representations to the contrary (and
any statements contradicting any provision in this letter) should be regarded by
you as ineffective. Further, your participation in any equity based plan or
other benefit program is not to be regarded as assuring you of continuing
employment for any particular period of time.

11. Notwithstanding any other provision of this letter agreement, the Company
may withhold from amounts payable hereunder all federal, state, local and
foreign taxes and other amounts that are required to be withheld by applicable
laws or regulations. This letter agreement is binding on and may be enforced by
the Company and its successors and assigns and is binding on and may be enforced
by you and your heirs and legal representatives (provided that you may not
assign your duties hereunder).

12. Any dispute, claim or controversy based on, arising out of or relating to
your employment or this letter agreement shall be settled by final and binding
arbitration in Santa Clara County, California, before a single neutral
arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association (the
“AAA”), and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction. Arbitration may be compelled pursuant to the
California Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the
parties are unable to agree upon an arbitrator, one shall be appointed by the
AAA in accordance with its Rules. Each party shall

 

5



--------------------------------------------------------------------------------

pay the fees of its own attorneys, the expenses of its witnesses and all other
expenses connected with presenting its case; however, the parties agree that, to
the extent permitted by law, the arbitrator may, in its discretion, award
reasonable attorneys’ fees to the prevailing party. Other costs of the
arbitration, including the cost of any record or transcripts of the arbitration,
AAA’s administrative fees, the fee of the arbitrator, and all other fees and
costs, shall be borne by the Company.

13. This letter agreement constitutes the entire understanding and agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements or understandings, inducements or
conditions, express or implied, written or oral, between the parties with
respect to such subject matter. This letter agreement may be amended or modified
only with the written consent of the parties hereto and will be governed by the
laws of the State of California without reference to conflicts of law
provisions.

14. Our offer of employment is contingent upon completion of satisfactory
reference and background checks. In addition, for purposes of federal
immigration law, you will be required to provide the Company with documentary
evidence of your identity and eligibility for employment in the United States.
That documentation must be provided to the Company within three business days of
your date of hire, or our employment relationship with you may be terminated.

15. This offer will remain open until July 20, 2009. If you decide to accept our
offer, and we hope you will, please sign the enclosed copy of this letter
agreement in the space indicated below and return it to me. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer. Should you have anything else that you wish to
discuss, please do not hesitate to call me.

We look forward to the opportunity to welcome you to the Company.

 

Very truly yours, SYMMETRICOM, INC. By:  

/s/    Robert T. Clarkson

  Robert T. Clarkson, Chairman of the Board of Directors

Acknowledged, Accepted and Agreed

 

/s/    David Côté

   

7-17-09

David Cote     Date

 

6